Citation Nr: 0926390	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The Veteran, who had active service from January 1954 to 
December 1955, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  .

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard it appears that an additional VA examination is 
necessary and that there are possibly additional private 
medical records that have not been obtained that are relevant 
to the Veteran's claim.

On the August 2007 VA audiological evaluation, audiometry 
revealed the Veteran has a bilateral hearing loss disability 
by VA standards.  38 C.F.R. § 3.385.  Given his service 
occupational specialty as a metal worker, it may be conceded 
that he had noise exposure during service.  Notably, the 
examiner did not indicate whether he had access to and 
reviewed the Veteran's service treatment records (STRs) or 
any other records relating to hearing loss to review, and is 
thus insufficient.  In order for an examination to be 
adequate for rating purposes, each disability must be 
reviewed in the context of its history.  See 38 C.F.R. 
§§ 4.1, 4.41.  If an evaluation report does not provide 
sufficient detail of the disability, then the examination is 
deemed inadequate for rating purposes and it must be returned 
for further detail.  See 38 C.F.R. § 4.2.  Therefore, the 
Board concludes that further development is needed.  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that 
the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").  Significantly, the examining audiologist appears to 
have based his opinion, in part, on the postservice 
employment history provided by the Veteran, noting the 
Veteran worked for 25 years as a sheet metal worker, but did 
not ask for clarification as to what the duties were of the 
position (and its accompanying noise exposure), or discuss 
December 1955 and November 1959 STRs that found whispered 
voice testing 15/15 bilaterally.  At the June 2009 Travel 
Board hearing, the Veteran indicated that he was not a sheet 
metal worker, but a foreman in a department that 
predominantly involved welding.  The Veteran testified that 
because of his position as a foreman and the nature of his 
department, he is alleging that his noise exposure following 
service was minimal.  

Furthermore, it appears that pertinent evidence is 
outstanding.  At the June 2009 Travel Board hearing, the 
Veteran indicated that he initially received private medical 
treatment for hearing loss in the 1960s.  While the Veteran 
was afforded a 30 day abeyance period at the hearing to 
secure such records, as the matter is being returned anyway, 
he should be afforded the opportunity to obtain documentation 
of the presence of the disability at an earlier date than the 
records already associated with the claims file.  

Finally, the extent of the Veteran's postservice noise 
exposure is not evident from the information in the record.  
While the August 2007 VA examiner appears to have had reason 
to believe it was substantial, the Veteran appears to be 
suggesting it was insignificant.  Development to ascertain 
the extent of postservice noise exposure is necessary to 
ensure that any further opinion regarding the etiology of the 
disability at issue is fully informed.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should ask the Veteran to 
identify the provider(s) of all 
postservice evaluation or treatment he has 
received for hearing loss, and to provide 
any releases necessary for VA to obtain 
records of all such evaluation or 
treatment.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran.  

2.  The RO/AMC contact the Veteran to 
obtain information regarding his post 
service occupational and recreational 
noise exposure.  He should be asked to 
provide a list of the nature of any 
occupational and recreational noise 
exposure following service.  This should 
include a list all his post service 
employers, the nature of his duties at 
each place of employment, and indicate 
whether or not his hearing was evaluated 
in conjunction with any employment.  If 
the Veteran's hearing was evaluated in 
conjunction with any employment, the 
RO/AMC should secure records of such 
evaluation.  

3.  After the above development requested 
in the first two paragraphs has been 
completed, the RO/AMC should afford the 
Veteran with an examination to ascertain 
the etiology of his hearing loss and 
whether it is related to noise he was 
exposed to during service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and statements and 
testimony from the Veteran regarding his 
post service occupational and recreational 
noise exposure, and offer comments and an 
opinion as to whether any currently 
diagnosed hearing loss is causally or 
etiologically related to service and 
explain the basis for the conclusion.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



